DETAILED ACTION
The Amendment filed on December 23th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Sean C. Crandall on May 04th, 2022. During the telephone conference, Mr. Crandall has agreed and authorized the Examiner to amend claims 1, 9, 14 & 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 9, 14 & 18 as following:
Claim 1: (Currently Amended) A computing apparatus, comprising:
a hardware platform including at least a processor and a memory; and 
a security agent comprising instructions encoded in the memory to instruct the processor to:
monitor a human user’s operation of the computing apparatus over time, comprising determining whether a selected interaction with the computing apparatus is a security risk;
provide a risk analysis of the human user’s operation based at least in part on the monitoring, comprising computing a quantitative risk score, and comparing the quantitative risk score to a threshold to select a risk level for the human user;
select a scan sensitivity for a fuzzy match malware scan based at least in part on the risk level, wherein the scan sensitivity balances threat detection with false positives; and
scan, with the selected scan sensitivity, one or more objects on the computing apparatus to determine [[if]] whether the one or more objects are a threat.

Claim 9: (Currently Amended) The computing apparatus of claim 1, wherein the security agent is configured to compute a plurality of profiles for the human user, and to select a first scan sensitivity according to a first profile and a second scan sensitivity according to a second profile.

Claim 14: (Currently Amended) One or more tangible, non-transitory computer-readable mediums having stored thereon executable instructions to: 
monitor a security factor for a human user, the security factor selected from websites visited, reputation of websites visited, content downloaded, reputation of content downloaded, stored cookies, user security settings, and use of browser incognito mode;
based on the security factor, compute a risk factor of the human user’s operation of a computer comprising computing a quantitative risk score, and comparing the quantitative risk score to a threshold to select a risk factor for the human user;

adjust [[the ]] a sensitivity of a security scan of a computer according to the risk factor, wherein the security scan comprises a fuzzy hash, and the sensitivity comprises a detection threshold of the fuzzy hash that balances threat detection with false positives.

Claim 18: (Currently Amended) A computer-implemented method of providing a behavioral user security policy, comprising:
programmatically observing a human user’s network behavior over time; 
based on the observing, computing a risk factor of the user’s operation of a computer, the risk factor based on an observed user behavior affecting network vulnerability, wherein computing the risk factor comprises computing a quantitative risk score, and comparing the quantitative risk score to a threshold to select a risk factor for the human user;

adjusting a detection threshold of a security scan according to the risk factor, wherein the security scan comprises a fuzzy hash and the detection threshold comprises a sensitivity of the fuzzy hash, wherein the sensitivity balances threat detection with false positives.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a computing apparatus, a non-transitory computer-readable medium and a method for behavior user security policy. The closest prior arts, as previously recited, Kraemer (U.S. Pub. Number 2019/0121978), Snyder (U.S. Pub. Number 2019/0179712), and Kolishchak (U.S. Pub. Number 2012/0210388) are also generally direct to various aspects for behavioral detection and prevention of cyberattacks, prioritization of data file backups, and detecting or preventing data leakage using behavior profiling. However, none of Kraemer, Snyder and Kolishchak teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 14 and 18. For example, none of the cited prior arts teaches or suggests the elements of “a hardware platform including at least a processor and a memory; and a security agent comprising instructions encoded in the memory to instruct the processor to: monitor a human user’s operation of the computing apparatus over time, comprising determining whether a selected interaction with the computing apparatus is a security risk; provide a risk analysis of the human user’s operation based at least in part on the monitoring, comprising computing a quantitative risk score, and comparing the quantitative risk score to a threshold to select a risk level for the human user; select a scan sensitivity for a fuzzy match malware scan based at least in part on the risk level, wherein the scan sensitivity balances threat detection with false positives; and scan, with the selected scan sensitivity, one or more objects on the computing apparatus to determine whether the one or more objects are a threat.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-13, 15-17 & 19-20 are allowed because of their dependence from independent claims 1, 14 & 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436